Citation Nr: 1827026	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for anxiety disorder, not otherwise specified..

2.  Entitlement to service connection for major depressive disorder, not otherwise specified. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to April 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's anxiety disorder is a result of his military service.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's major depressive disorder is a result of his military service.


CONCLUSIONS OF LAW

1.  The Veteran's anxiety disorder was incurred during his military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2017).

2. The Veteran's depressive disorder was incurred during his military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his major depressive disorder and anxiety disorder are due to his active military service.  In his April 2014 Statement in Support of Claim for PTSD, the Veteran stated that upon boarding the ship he didn't know that he was so claustrophobic.  The Veteran also reported that he was afraid of being subjected to ridicule and humiliation on the ship during initiation and that it is all he thought about while on the ship.  He stated that at times he felt like it would be best to get rid of himself and that on one occasion he blacked out and woke up holding his military gun to his chest.  

A review of the Veteran's service treatment records show that in January 1969 the Veteran was admitted to USATGH after an overdose of Darvon in a suicide attempt.  See January 2014 Military Personnel Record.  In a January 1969 clinical report, the Veteran reported that he had been depressed because of the separation from his wife and difficulty to adjusting to discipline on the ship.  He stated that he thought about suicide on several occasions and that he pointed a gun to his chest but did not pull the trigger.  The Veteran was admitted for psychiatric observation.  Upon observation the Veteran appeared mildly depressed.  The first two days of observation, the Veteran claimed that he was seeing someone at night who he thought was trying to put his eye out.  On one occasion he threw a chair at this hallucination.  On the second evening the Veteran threw a chair out the window.  An examiner was present at the time of the second incident and opined that there was no evidence that the Veteran was psychotic or under undue emotional stress.  The examiner opined that this was an attempt by the Veteran to convince staff that he was psychotic and should be evacuated to a hospital where his wife worked.  The Veteran was diagnosed with emotionally unstable personality manifested by poor tolerance to stress, impulsive behavior, anxiety, immature judgment, and suicidal gesture.  See January 2014 Military Personnel Record. 

In April 1969 the Veteran was honorably discharged by reason of unsuitability due to his diagnosis of emotionally unstable personality.  See January 2014 Military Personnel Record. 

An April 2013 VA treatment record notes the Veteran is taking anti-depressant medication.  The Veteran contends that he was not on anti-depressant medication before his active duty service.  See April 2014 Statement in Support of Claim for PTSD. 

The Veteran was afforded a VA examination in March 2014.  The Veteran reported thoughts of worthlessness, low self-esteem, low motivation, increased isolation, neglect of hygiene, suicidal ideation, increased irritation, and recurrent and unexpected panic attacks.  The examiner diagnosed the Veteran with major depressive disorder and panic disorder and stated that it is possible to differentiate what symptoms are attributable to each diagnosis.  The examiner stated that depression was characterized by low self-esteem, low motivation, fatigue, increased isolation, neglect of hygiene, suicidal ideation and increased irritation.  Panic disorder was characterized by panic attacks with accelerated heart rate, changes in breathing, shaking, discomfort, de-realization and fear of losing control.  The examiner opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner stated that it is at least as likely as not that the Veteran's ability to optimally function is impaired by chronic depression and that when experiencing panic attacks his functional abilities are further impaired.  The examiner noted that the Veteran denied any mental health problems prior to his military service.  The noted that the Veteran stated that he made it through boot camp but that he did not realize how claustrophobic he was until he got on the ship.  The Veteran also stated the feared potential initiations by other military personnel on the ships and that he began to have panic attacks.  He stated that he overdosed on pills and was later diagnosed with anxiety and depression.  The Veteran reported that he has been on medications since he was hospitalized in service.  

The examiner noted that the Veteran attempted suicide and was diagnosed in service for emotional unstable personality in January 1969.  The examiner noted the January 1969 treatment report in which the Veteran reported being depressed due to separation from his wife and that he had difficulty adjusting to discipline on the ship.  The examiner opined that the Veteran's depression and anxiety were less likely than not incurred in or caused by the Veteran's service.  The examiner stated that there are discrepancies between what the Veteran reported during the examination and what was reported in service.  The examiner opined that with the discrepancies it is not feasible to state if his current mental condition is related to his mental treatment in service without mere speculation. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for anxiety disorder and major depressive disorder is warranted.  Although the Veteran was diagnosed with a personality disorder in service and depressive disorder and panic disorder during the March VA examination, the Board notes that the diagnosis of a personality disorder also noted symptoms of anxiety.  Further, service treatment records noted that the Veteran had trouble adjusting to discipline on the ship, which could reasonably include fear of initiations by other service members on the ship which he reported in the March 2014 examination.  The Board notes that the March 2014 VA examiner provided a negative nexus opinion; however, the examiner failed to reconcile these discrepancies.  In view of the circumstances, the Board resolves all reasonable doubt in favor of the Veteran.  As such, service connection for the Veteran major depressive disorder and anxiety disorder is warranted. 


ORDER

Entitlement to service connection for anxiety disorder is granted. 

Entitlement to service connection for major depressive disorder is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


